Citation Nr: 1114141	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-42 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether the creation of an overpayment of additional compensation for a dependent under Chapter 11 of title 38, United States Code, in the calculated amount of $5,348, was valid and proper.

2. Entitlement to a waiver of recovery of an overpayment of additional compensation for a dependent under Chapter 11 of title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Washington, DC and Oakland, California Committees on Waivers and Compromises (COWC). These decisions found that an overpayment of $5,348 had been created based on an adjustment of the Veteran's compensation benefits due to a change in his marital and/or dependency status, and determined that the debt was validly created.

As will be explained more thoroughly below, the Veteran claims he should not be held liable for the entire overpayment amount of $5,348 due to VA's unawareness of his prior divorce to H.A.H. and subsequent remarriage to T.A.C. and birth of a daughter K.M.P. because the Veteran claims he attempted multiple times to alert VA of his dependency changes.  The COWC, in denying this claim, considered only the matter of the Veteran's marital status change through the years.  Neither the COWC, nor the Regional Office (RO) in Cleveland, Ohio, addressed the propriety of the effective date for the dependant status addition of his daughter, K.M.P.  Accordingly, the Board does not have jurisdiction to consider this issue.

The issue seeking an effective date earlier than July 8, 2008 for the addition of dependent K.M.P. (the Veteran's daughter) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a waiver of recovery of an overpayment of additional compensation for a dependent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Effective September 27, 1995, the Veteran had a combined 50 percent disability rating for service connected disabilities.  

2. Received from the Veteran in September 21, 1998 was a Declaration of Status of Dependents (VA Form 21-686c) in which he reported he had married H.A.H. on October [redacted], 1992 and had a son D.F.P. on June [redacted], 1998.

3.  In an October 1998 letter, the RO advised the Veteran that additional benefits had been included in his compensation for his spouse and child, and that he must tell VA promptly if there was any change in the number or status of his dependents.

4. The Veteran obtained a divorce from H.A.H. on January [redacted], 2002, and on October [redacted], 2004, he married T.A.C. 

5. The Veteran filed a new Declaration of Status of Dependents (VA Form 21-686c) on July 8, 2008 informing VA, among other things, of his divorce and remarriage.  

6.  For the period from February 1, 2002 to October [redacted], 2004, the Veteran received dependency benefits to which he was not entitled, because VA was unaware of his divorce from H.A.H. and the Veteran was not otherwise married during that time.  

7.  For the period from October [redacted], 2004 to July 31, 2008, the Veteran received dependency benefits to which he was entitled, because during his receipt of those benefits he was married, despite VA being unaware of his new wife during the period of that running award.

8. To the extent an overpayment of dependency benefits was established for the period from February 1, 2002 to October 26, 2004 because during his receipt of those benefits the Veteran was not married and VA was unaware of his divorce from H.A.H., the overpayment debt was properly created because the Veteran was receiving benefits to which he was not entitled.

9. The Veteran was at fault in the creation of an overpayment due to his failure to ensure VA was aware of his divorce from H.A.H. on January [redacted], 2002. 


CONCLUSIONS OF LAW

1. An overpayment of compensation benefits to the Veteran for a dependent spouse was properly created for the period after his divorce and prior to his remarriage from February 1, 2002 to October 26, 2004. 38 U.S.C.A. §§ 1115, 5112(b)(9), 5302 (West 2002); 38 C.F.R. §§ 1.911(c), 1.962, 3.401(b), 3.501(d)(2) (2010).

2. An overpayment of compensation benefits to the Veteran for a dependent spouse was not properly created for the period from his remarriage in October [redacted], 2004 to the date of restoration of this benefit on August 1, 2008. 38 U.S.C.A. §§ 1115, 5112(b)(9), 5302 (West 2002); 38 C.F.R. §§ 1.911(c), 1.962, 3.401(b), 3.501(d)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary  matter, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The present claim involves Chapter 53 of title 38 of the United States Code, which contains the provisions relating to debts and waivers of overpayments, and therefore the duty-to- notify and duty-to-assist provisions of the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A.  In addition, the statute at issue in this appeal is not found in Chapter 51, which is the chapter which includes the VCAA provisions cited above.

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his challenge to the validity of the overpayment. The Board concludes that the requirements for the fair development of the appeal have been met in this case.

In any case, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims he should not be responsible for the entire overpayment debt calculated at $5,348, which incurred as a result of the VA being unaware of his divorce from his first wife, because he claims he attempted to inform the VA of his dependency change several times.

Essentially, the Veteran contends that the overpayment was not validly created in this matter.  The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

Any veteran entitled to compensation for disability rated not less than 30 percent is entitled to additional compensation for dependents, to include a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The Veteran, in this case, has had a combined disability rating of greater than 30 percent during the entire applicable time frame.  That is, effective July 28, 1995 the Veteran had a combined disability rating of 40 percent and effective September 27, 1995 the Veteran had a combined disability rating of 50 percent.  Therefore, the Veteran is generally entitled to additional compensation for dependents, to include a spouse.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The effective date of payment of benefits for a dependent spouse is the date of marriage, if the claim is received within one year, otherwise the date notice is received of the dependent's existence.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

In this case, the Veteran was in receipt of additional compensation for his wife H.A.H.  That is, in September 1998 the RO received a Declaration of Dependent Status (VA Form 21-686c) from the Veteran in which he reported he had married H.A.H. on October [redacted], 1992 (and also had a son D.F.P. on June [redacted], 1998).  

In an October 1998 letter, the RO advised the Veteran that additional benefits had been included in his compensation for his spouse and child, and that he must tell VA promptly if there was any change in the number or status of his dependents.

The Veteran obtained a divorce from H.A.H. on January [redacted], 2002, and on October [redacted], 2004, he married T.A.C. 

The claims folder reflects the Veteran first informed the VA of his divorce and remarriage on July 8, 2008 when he filed a new VA Form 21-686c.  The Veteran, in contrast, claims he called the VA call center and sent letters numerous times through the years alerting the VA of his dependant status change.

In support of his claim, he provided a duplicative copy of a letter he claims to have sent the VA in November 2004 informing the VA of his divorce and subsequent remarriage.  There is no evidence in the claims folder, however, indicating the VA actually received this letter in November 2004.

There is no objective evidence revealing that the Veteran actually informed VA of his divorce from H.A.H. or his remarriage to T.A.C. until July 8, 2008, when VA received a new VA Form 21-686c from the Veteran reporting his divorce from H.A.H. on January [redacted], 2002, his remarriage to T.A.C. on October [redacted], 2004 and the birth of his daughter K.M.P. on November [redacted], 2006.

The Board finds it entirely possible that the Veteran may have unsuccessfully attempted to inform the VA of his dependant status change prior to July 8, 2008.  It is clear from a careful review of the record, however, that VA was actually unaware of the dependant status changes until July 8, 2008 and the Veteran continued to accept compensation as if he was married to H.A.H. from February 1, 2002 to August 1, 2008.

The Veteran concedes he was aware his compensation had not changed through the years, but he further testified before the Board that he tried many times to correct the error.  He contends he should not be held fully responsible for the overpayment since he did his part to inform VA of dependent status changes as they occurred.

In an August 2008 letter, the RO advised the Veteran that VA added his wife T.A.C. as a dependent spouse as of August 1, 2008, the first day of the month after VA received notice that he had remarried. The RO was applying 38 C.F.R. § 3.401(b), which provides that a Veteran has one year in which to notify VA of an event that affects dependency status.

The pertinent inquiry here is whether the Veteran is solely at fault for the creation of the debt.  The Board concludes he is.  

That is, although the Veteran claims he attempted to inform the VA of his divorce from H.A.H. in 2002, the only evidence he submitted to collaborate his contention is a copy of a letter he wrote dated in November 2004, over two years after his divorce from H.A.H.  The Veteran also concedes that even though he attempted to change his dependent status with the VA he was fully aware his compensation had not changed.  

The Board further finds that the creation of the overpayment cannot be considered to have resulted from VA error.  Clearly, an overpayment commenced when he was divorced and continued to receive additional compensation for a spouse because he did not timely advise VA. 

The Board finds noteworthy that the Veteran feels the VA is accusing him of attempting to defraud the system.  The Board does not find evidence substantiating fraud, but rather the Veteran merely did not timely advise the VA of his change in dependent status.  The Board does not doubt the Veteran took some steps towards informing the VA he had divorced H.A.H and remarried T.A.C., but clearly these steps were incomplete or insufficient because the VA was unaware of his dependant status change until July 8, 2008.  Accordingly, the Board does not find the Veteran was overpaid by the VA due to some fraud or misrepresentation by the Veteran, but rather the Veteran was overpaid due to his lack of due diligence in ensuring the VA had the most up to date information on his dependent status.  

In short, despite whatever efforts the Veteran may have made to inform the VA of his dependent status change prior to July 2008, he was aware his compensation had not changed and, therefore, VA was unaware of his divorce and subsequent remarriage.  The Veteran continued to accept higher compensation for a dependent he did not have.  For these reasons, the Board finds the Veteran solely at fault in the creation of the debt.

The second pertinent inquiry, however, is whether the calculation of the amount of debt is proper.  In determining whether an overpayment debt has been properly created, we must also consider the amount in issue. Recognizing that the Veteran failed to follow the strict requirements of notification of VA upon changes in his dependency status, and mindful that the law would ordinarily establish the effective date of commencement of additional compensation for a spouse from the date of the Veteran's advising VA of his remarriage, the Board also recognizes there is no question that the Veteran was in fact married during the period in which he continued to receive his dependency benefits from October 2004 to July 2008, and beyond.

The law governing the payment of such benefits requires that the Veteran has a spouse, but does not specify which spouse.  See 38 U.S.C.A. §§ 1115 (additional compensation for dependents payable where an otherwise eligible veteran "has a spouse but no child"). The regulations are not clear on this point, and it is understandable that the RO attempted to properly apply the effective date provisions calling for timely notice of marriage from the Veteran when it assigned the August 1, 2008 effective date for the addition of T.A.C. as his dependent.  For the period from February 1, 2002 to October 26, 2004, the Veteran received dependency benefits to which he was not entitled, because he had not advised VA of his divorce and he was not married during that time.

For the period from October [redacted], 2004 to July 31, 2008, the Veteran received dependency benefits to which he was entitled, because during his receipt of those benefits he was married, despite not having advised VA of his new wife during the period of that running award.

To the extent an overpayment of dependency benefits was established for the period from February 1, 2002 to October 26, 2004 because during his receipt of those benefits the Veteran was not married and he had not advised VA of his divorce, the overpayment debt was properly created because the Veteran was receiving benefits to which he was not entitled.

The Veteran was at fault in the creation of an overpayment due to his failure to report his divorce from H.A.H. on January [redacted], 2002.

In view of the foregoing, we believe a reasonable doubt is raised which must be resolved in the Veteran's favor. Accordingly, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that there is a validly created overpayment in this case, but only from February 1, 2002 to October 26, 2004, during which time the Veteran was unmarried, and that the overpayment debt established from October [redacted], 2004 to July 31, 2008, during which time the Veteran was married and continued to draw benefits, was not validly created.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  It will be necessary for the RO to recalculate the Veteran's remaining debt in implementing this decision.


ORDER

The creation of an overpayment of additional compensation for a dependent under Chapter 11 of title 38, United States Code, was not properly created for the period from October [redacted], 2004 to July 31, 2008; to this extent the appeal is allowed.

The creation of an overpayment of additional compensation for a dependent under Chapter 11 of title 38, United States Code, was properly created for the period from February 1, 2002 to October 26, 2004; to this extent the appeal is denied.


REMAND

In light of the Board's holding in this case, finding that the overpayment of additional compensation for a dependent under Chapter 11 of title 38, United States Code, was properly created for the period from February 1, 2002 to October 26, 2004, and improperly created from October [redacted], 2004 to July 31, 2008, the Board finds that the RO must recalculate the amount of the Veteran's overpayment debt, to include a notation of the amount that has already been recouped from him.

After recalculating the amount of the Veteran's properly created overpayment debt, for the period from February 1, 2002 to October 26, 2007, and obtaining updated financial information from the Veteran, the RO should readjudicate the Veteran's request for a waiver of this debt, and issue a supplemental statement of the case.




Accordingly, the case is REMANDED for the following action:

1. An up-to-date financial status report (FSR) (VA Form 20-5655) listing all monthly income, monthly expenses, and assets should be obtained from the Veteran and associated with the claims file.

2. The RO/AMC should then recalculate the amount of the Veteran's overpayment debt, for the period from February 1, 2002, to October 26, 2004, in order to calculate the overpayment in this case. In addition, the audit should include the amount of the overpayment that has been repaid by the Veteran. A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative.

3. The RO's/AMC's Committee on Waivers and Compromises (COWC) should then readjudicate the appellant's request for waiver of recovery of the overpayment of compensation benefits - in the amount calculated pursuant to the above-described action - with express consideration of the provisions of 38 C.F.R. §§ 1.962, 1.963, and 1.965(a), and each element of the of equity and good conscience standard. If the claim continues to be denied, the RO/AMC should provide to the appellant and his representative with an appropriate supplemental statement of the case and should afford them the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


